EXHIBIT 2
Kevin McKernan: Mr. McKernan currently serves as the Founder
and Chief Scientific Officer of Medicinal Genomics. In 2011, Medicinal
Genomics was the first organization to publish the Cannabis sativa L.
draft genome in effort to build a better scientific foundation for
cannabis based therapeutics, blockchain tracking of strains, and
microbial-cannabis safety tests. In 2018, Medicinal genomics further
refined this genome reference with the publication of the Jamaican
Lion genome with DASH and Pacific Biosciences. To date this is the
most contiguous Cannabis genome reference ever created and has
aided in the design of high specificity qPCR assays for microbial
contamination in cannabis. Medicinal Genomics now offers cannabis
safety testing and strain tracking services in over 20 states and
multiple countries. Previously, Kevin worked as a Vice President and
Director of R&D for Life Technologies where he oversaw the next
generation SOLiD sequencing technology from 2006 to 2011. Integral
to the SOLiD R&D process, Kevin oversaw over 100 research
collaborations exploring the new biological frontiers with next
generation sequencing and saw particular excitement and traction in
human tumor sequencing. These collaborations resulted in hundreds
of publications and 7 Journal covers from Science Translational
Medicine, Genome Research, Clinical Chemistry, Nature Methods
and Nature. Prior to his work at ABI, Kevin was the President and
CSO of Agencourt Personal Genomics, a startup company he co-
founded in 2005 to develop SOLiD sequencing. This ligation based
sequencing technology dropped the cost of sequencing a human
genome from $300M to $3,000; a 100,000 fold improvement in
sequencing speed and cost in a few years. From 1996 to 2000 Kevin
managed the Research and Development for the Human Genome
Project at Whitehead Institute/MIT resulting in several patents for
nucleic acid purification.

Kevin’s publications include:

Microbiological examination of nonsterile Cannabis products:
Molecular Microbial Enumeration Tests and the limitation of Colony
Forming Units.
McKernan KJ, Helbert, Y, Ebling, H. OSF 2018

Cryptocurrencies and Zero Mode Wave guides: An unclouded path to
a more contiguous Cannabis sativa L. genome assembly
McKernan KJ, Helbert Y, Kane LT. OSF 2018

Metagenomic analysis of medicinal Cannabis samples; pathogenic
bacteria, toxigenic fungi, and beneficial microbes grow in culture-
based yeast and mold tests
McKernan KJ, Spangler J, Helbert Y, et al.,F1000Research 2016

Cannabis microbiome sequencing reveals several mycotoxic fungi
native to dispensary grade Cannabis flowers
McKernan KJ, Spangler J, Zhang L et al.,F1000Research 2016,
4:1422 (doi: 10.12688/f1000research.7507.2)

DREAMing of a patent-free human genome for clinical sequencing
Kevin J McKernan, Jessica Spangler, Yvonne Helbert, Lei Zhang &
Vasisht Tadigotla
Nature Biotechnology 31, 884–887 (2013) doi:10.1038/nbt.2703

Expanded Genetic Codes in Next Generation Sequencing Enable
Decontamination and Mitochondrial Enrichment
McKernan KJ, Spangler J, Zhang L, Tadigotla V, McLaughlin S, et al.
(2014) Expanded Genetic Codes in Next Generation Sequencing
Enable Decontamination and Mitochondrial Enrichment. PLoS ONE
9(5): e96492. doi: 10.1371/journal.pone.0096492

The chloroplast genome hidden in plain sight, open access publishing
and anti-fragile distributed data sources.
McKernan KJ1.
Mitochondrial DNA. 2015 Oct 21:1-2

MicroRNAs and their isomiRs function cooperatively to target
common biological pathways.
Cloonan N, Wani S, Xu Q, Gu J, Lea K, Heater S, Barbacioru C,
Steptoe AL, Martin HC, Nourbakhsh E, Krishnan K, Gardiner B,
Wang X, Nones K, Steen JA, Matigan N, Wood DL, Kassahn KS,
Waddell N, Shepherd J, Lee C, Ichikawa J, McKernan K, Bramlett K,
Kuersten S, Grimmond SM.
Genome Biol. 2011 Dec 30;12(12):R126. [Epub ahead of print]
PMID: 22208850 [PubMed - as supplied by publisher]
Deep-transcriptome and ribonome sequencing redefines the
molecular networks of pluripotency and the extracellular space in
human embryonic stem cells.
Kolle G, Shepherd JL, Gardiner B, Kassahn KS, Cloonan N, Wood
DL, Nourbakhsh E, Taylor DF, Wani S, Chy HS, Zhou Q, McKernan
K, Kuersten S, Laslett AL, Grimmond SM.
Genome Res. 2011 Dec;21(12):2014-25. Epub 2011 Oct 31.
PMID: 22042643 [PubMed - in process]

An integrated semiconductor device enabling non-optical genome
sequencing.
Rothberg JM, Hinz W, Rearick TM, Schultz J, Mileski W, Davey M,
Leamon JH, Johnson K, Milgrew MJ, Edwards M, Hoon J, Simons JF,
Marran D, Myers JW, Davidson JF, Branting A, Nobile JR, Puc BP,
Light D, Clark TA, Huber M, Branciforte JT, Stoner IB, Cawley SE,
Lyons M, Fu Y, Homer N, Sedova M, Miao X, Reed B, Sabina J,
Feierstein E, Schorn M, Alanjary M, Dimalanta E, Dressman D,
Kasinskas R, Sokolsky T, Fidanza JA, Namsaraev E, McKernan KJ,
Williams A, Roth GT, Bustillo J.
Nature. 2011 Jul 20;475(7356):348-52. doi: 10.1038/nature10242.
PMID: 21776081 [PubMed - indexed for MEDLINE]

Demographic history and rare allele sharing among human
populations.
Gravel S, Henn BM, Gutenkunst RN, Indap AR, Marth GT, Clark AG,
Yu F, Gibbs RA; 1000 Genomes Project, Bustamante CD.
Proc Natl Acad Sci U S A. 2011 Jul 19;108(29):11983-8. Epub 2011 Jul 5.
PMID: 21730125 [PubMed - indexed for MEDLINE]

Variation in genome-wide mutation rates within and between human
families.
Conrad DF, Keebler JE, DePristo MA, Lindsay SJ, Zhang Y, Casals
F, Idaghdour Y, Hartl CL, Torroja C, Garimella KV, Zilversmit M,
Cartwright R, Rouleau GA, Daly M, Stone EA, Hurles ME, Awadalla
P; 1000 Genomes Project.
Nat Genet. 2011 Jun 12;43(7):712-4. doi: 10.1038/ng.862.
PMID: 21666693 [PubMed - indexed for MEDLINE]

The variant call format and VCFtools.
Danecek P, Auton A, Abecasis G, Albers CA, Banks E, DePristo MA,
Handsaker RE, Lunter G, Marth GT, Sherry ST, McVean G, Durbin R;
1000 Genomes Project Analysis Group.
Bioinformatics. 2011 Aug 1;27(15):2156-8. Epub 2011 Jun 7.
PMID: 21653522 [PubMed - indexed for MEDLINE]

Mapping copy number variation by population-scale genome
sequencing.
Mills RE, Walter K, Stewart C, Handsaker RE, Chen K, Alkan C,
Abyzov A, Yoon SC, Ye K, Cheetham RK, Chinwalla A, Conrad DF,
Fu Y, Grubert F, Hajirasouliha I, Hormozdiari F, Iakoucheva LM, Iqbal
Z, Kang S, Kidd JM, Konkel MK, Korn J, Khurana E, Kural D, Lam
HY, Leng J, Li R, Li Y, Lin CY, Luo R, Mu XJ, Nemesh J, Peckham
HE, Rausch T, Scally A, Shi X, Stromberg MP, Stütz AM, Urban AE,
Walker JA, Wu J, Zhang Y, Zhang ZD, Batzer MA, Ding L, Marth GT,
McVean G, Sebat J, Snyder M, Wang J, Ye K, Eichler EE, Gerstein
MB, Hurles ME, Lee C, McCarroll SA, Korbel JO; 1000 Genomes
Project.
Nature. 2011 Feb 3;470(7332):59-65.
PMID: 21293372 [PubMed - indexed for MEDLINE]

Diversity of human copy number variation and multicopy genes.
Sudmant PH, Kitzman JO, Antonacci F, Alkan C, Malig M, Tsalenko
A, Sampas N, Bruhn L, Shendure J; 1000 Genomes Project, Eichler
EE.
Science. 2010 Oct 29;330(6004):641-6.
PMID: 21030649 [PubMed - indexed for MEDLINE]
Related citations

A map of human genome variation from population-scale sequencing.
1000 Genomes Project Consortium, Durbin RM, Abecasis GR,
Altshuler DL, Auton A, Brooks LD, Durbin RM, Gibbs RA, Hurles ME,
McVean GA.
Nature. 2010 Oct 28;467(7319):1061-73.
PMID: 20981092 [PubMed - in process]
Related citations

Development of personalized tumor biomarkers using massively
parallel sequencing.
Leary RJ, Kinde I, Diehl F, Schmidt K, Clouser C, Duncan C,
Antipova A, Lee C, McKernan K, De La Vega FM, Kinzler KW,
Vogelstein B, Diaz LA Jr, Velculescu VE.
Sci Transl Med. 2010 Feb 24;2(20):20ra14.
PMID: 20371490 [PubMed - indexed for MEDLINE]Free PMC
ArticleFree text
Related citations

Whole methylome analysis by ultra-deep sequencing using two-base
encoding.
Bormann Chung CA, Boyd VL, McKernan KJ, Fu Y, Monighetti C,
Peckham HE, Barker M.
PLoS One. 2010 Feb 22;5(2):e9320.
PMID: 20179767 [PubMed - indexed for MEDLINE]Free PMC
ArticleFree text
Related citations

Maternal plasma DNA analysis with massively parallel sequencing by
ligation for noninvasive prenatal diagnosis of trisomy 21.
Chiu RW, Sun H, Akolekar R, Clouser C, Lee C, McKernan K, Zhou
D, Nicolaides KH, Lo YM.
Clin Chem. 2010 Mar;56(3):459-63. Epub 2009 Dec 21.
PMID: 20026875 [PubMed - indexed for MEDLINE]
Related citations

A small-cell lung cancer genome with complex signatures of tobacco
exposure.
Pleasance ED, Stephens PJ, O'Meara S, McBride DJ, Meynert A,
Jones D, Lin ML, Beare D, Lau KW, Greenman C, Varela I, Nik-
Zainal S, Davies HR, Ordoñez GR, Mudie LJ, Latimer C, Edkins S,
Stebbings L, Chen L, Jia M, Leroy C, Marshall J, Menzies A, Butler A,
Teague JW, Mangion J, Sun YA, McLaughlin SF, Peckham HE,
Tsung EF, Costa GL, Lee CC, Minna JD, Gazdar A, Birney E,
Rhodes MD, McKernan KJ, Stratton MR, Futreal PA, Campbell PJ.
Nature. 2010 Jan 14;463(7278):184-90. Epub 2009 Dec 16.
PMID: 20016488 [PubMed - indexed for MEDLINE]Free PMC
ArticleFree text
Related citations
Polymorphism discovery in high-throughput resequenced microarray-
enriched human genomic loci.
Antipova AA, Sokolsky TD, Clouser CR, Dimalanta ET, Hendrickson
CL, Kosnopo C, Lee CC, Ranade SS, Zhang L, Blanchard AP,
McKernan KJ.
J Biomol Tech. 2009 Dec;20(5):253-7.
PMID: 19949697 [PubMed - indexed for MEDLINE]Free PMC
ArticleFree text
Related citations

Differential binding and co-binding pattern of FOXA1 and FOXA3 and
their relation to H3K4me3 in HepG2 cells revealed by ChIP-seq.
Motallebipour M, Ameur A, Reddy Bysani MS, Patra K, Wallerman O,
Mangion J, Barker MA, McKernan KJ, Komorowski J, Wadelius C.
Genome Biol. 2009;10(11):R129. Epub 2009 Nov 17.
PMID: 19919681 [PubMed - indexed for MEDLINE]
Related citations

ALLPATHS 2: small genomes assembled accurately and with high
continuity from short paired reads.
Maccallum I, Przybylski D, Gnerre S, Burton J, Shlyakhter I, Gnirke A,
Malek J, McKernan K, Ranade S, Shea TP, Williams L, Young S,
Nusbaum C, Jaffe DB.
Genome Biol. 2009;10(10):R103. Epub 2009 Oct 1.
PMID: 19796385 [PubMed - indexed for MEDLINE]Free PMC
ArticleFree text
Related citations

Sequence and structural variation in a human genome uncovered by
short-read, massively parallel ligation sequencing using two-base
encoding.
McKernan KJ, Peckham HE, Costa GL, McLaughlin SF, Fu Y, Tsung
EF, Clouser CR, Duncan C, Ichikawa JK, Lee CC, Zhang Z, Ranade
SS, Dimalanta ET, Hyland FC, Sokolsky TD, Zhang L, Sheridan A, Fu
H, Hendrickson CL, Li B, Kotler L, Stuart JR, Malek JA, Manning JM,
Antipova AA, Perez DS, Moore MP, Hayashibara KC, Lyons MR,
Beaudoin RE, Coleman BE, Laptewicz MW, Sannicandro AE,
Rhodes MD, Gottimukkala RK, Yang S, Bafna V, Bashir A, MacBride
A, Alkan C, Kidd JM, Eichler EE, Reese MG, De La Vega FM,
Blanchard AP.
Genome Res. 2009 Sep;19(9):1527-41. Epub 2009 Jun 22.
PMID: 19546169 [PubMed - indexed for MEDLINE]Free PMC
ArticleFree text
Related citations

Rapid whole-genome mutational profiling using next-generation
sequencing technologies.
Smith DR, Quinlan AR, Peckham HE, Makowsky K, Tao W, Woolf B,
Shen L, Donahue WF, Tusneem N, Stromberg MP, Stewart DA,
Zhang L, Ranade SS, Warner JB, Lee CC, Coleman BE, Zhang Z,
McLaughlin SF, Malek JA, Sorenson JM, Blanchard AP, Chapman J,
Hillman D, Chen F, Rokhsar DS, McKernan KJ, Jeffries TW, Marth
GT, Richardson PM.
Genome Res. 2008 Oct;18(10):1638-42. Epub 2008 Sep 4.
PMID: 18775913 [PubMed - indexed for MEDLINE]Free PMC
ArticleFree text
Related citations

Stem cell transcriptome profiling via massive-scale mRNA
sequencing.
Cloonan N, Forrest AR, Kolle G, Gardiner BB, Faulkner GJ, Brown
MK, Taylor DF, Steptoe AL, Wani S, Bethel G, Robertson AJ, Perkins
AC, Bruce SJ, Lee CC, Ranade SS, Peckham HE, Manning JM,
McKernan KJ, Grimmond SM.
Nat Methods. 2008 Jul;5(7):613-9. Epub 2008 May 30.
PMID: 18516046 [PubMed - indexed for MEDLINE]
Related citations

A high-resolution, nucleosome position map of C. elegans reveals a
lack of universal sequence-dictated positioning.
Valouev A, Ichikawa J, Tonthat T, Stuart J, Ranade S, Peckham H,
Zeng K, Malek JA, Costa G, McKernan K, Sidow A, Fire A, Johnson
SM.
Genome Res. 2008 Jul;18(7):1051-63. Epub 2008 May 13.
PMID: 18477713 [PubMed - indexed for MEDLINE]Free PMC
ArticleFree text
Related citations

Mapping and sequencing of structural variation from eight human
genomes.
Kidd JM, Cooper GM, Donahue WF, Hayden HS, Sampas N, Graves
T, Hansen N, Teague B, Alkan C, Antonacci F, Haugen E, Zerr T,
Yamada NA, Tsang P, Newman TL, Tüzün E, Cheng Z, Ebling HM,
Tusneem N, David R, Gillett W, Phelps KA, Weaver M, Saranga D,
Brand A, Tao W, Gustafson E, McKernan K, Chen L, Malig M, Smith
JD, Korn JM, McCarroll SA, Altshuler DA, Peiffer DA, Dorschner M,
Stamatoyannopoulos J, Schwartz D, Nickerson DA, Mullikin JC,
Wilson RK, Bruhn L, Olson MV, Kaul R, Smith DR, Eichler EE.
Nature. 2008 May 1;453(7191):56-64.
PMID: 18451855 [PubMed - indexed for MEDLINE]Free PMC
ArticleFree text
Related citations

Sample preparation.
McKernan KJ.
Curr Protoc Hum Genet. 2004 May;Chapter 16:Unit 16.1.
PMID: 18428359 [PubMed - indexed for MEDLINE]
Related citations

Evolution of genes and genomes on the Drosophila phylogeny.
Drosophila 12 Genomes Consortium, Clark AG, Eisen MB, Smith DR,
Bergman CM, et al.
Nature. 2007 Nov 8;450(7167):203-18.
PMID: 17994087 [PubMed - indexed for MEDLINE]Free PMC
ArticleFree text
Related citations

Genome duplication in the teleost fish Tetraodon nigroviridis reveals
the early vertebrate proto-karyotype.
Jaillon O, Aury JM, Brunet F, Petit JL, Stange-Thomann N, Mauceli
E, Bouneau L, Fischer C, Ozouf-Costaz C, Bernot A, Nicaud S, Jaffe
D, Fisher S, Lutfalla G, Dossat C, Segurens B, Dasilva C, Salanoubat
M, Levy M, Boudet N, Castellano S, Anthouard V, Jubin C, Castelli V,
Katinka M, Vacherie B, Biémont C, Skalli Z, Cattolico L, Poulain J, De
Berardinis V, Cruaud C, Duprat S, Brottier P, Coutanceau JP, Gouzy
J, Parra G, Lardier G, Chapple C, McKernan KJ, McEwan P, Bosak
S, Kellis M, Volff JN, Guigó R, Zody MC, Mesirov J, Lindblad-Toh K,
Birren B, Nusbaum C, Kahn D, Robinson-Rechavi M, Laudet V,
Schachter V, Quétier F, Saurin W, Scarpelli C, Wincker P, Lander
ES, Weissenbach J, Roest Crollius H.
Nature. 2004 Oct 21;431(7011):946-57.
PMID: 15496914 [PubMed - indexed for MEDLINE]
Related citations

Protein interaction mapping on a functional shotgun sequence of
Rickettsia sibirica.
Malek JA, Wierzbowski JM, Tao W, Bosak SA, Saranga DJ,
Doucette-Stamm L, Smith DR, McEwan PJ, McKernan KJ.
Nucleic Acids Res. 2004 Feb 10;32(3):1059-64. Print 2004.
PMID: 14872061 [PubMed - indexed for MEDLINE]Free PMC
ArticleFree text
Related citations

Generation and initial analysis of more than 15,000 full-length human
and mouse cDNA sequences.
Strausberg RL, Feingold EA, Grouse LH, Derge JG, Klausner RD,
Collins FS, Wagner L, Shenmen CM, Schuler GD, Altschul SF,
Zeeberg B, Buetow KH, Schaefer CF, Bhat NK, Hopkins RF, Jordan
H, Moore T, Max SI, Wang J, Hsieh F, Diatchenko L, Marusina K,
Farmer AA, Rubin GM, Hong L, Stapleton M, Soares MB, Bonaldo
MF, Casavant TL, Scheetz TE, Brownstein MJ, Usdin TB, Toshiyuki
S, Carninci P, Prange C, Raha SS, Loquellano NA, Peters GJ,
Abramson RD, Mullahy SJ, Bosak SA, McEwan PJ, McKernan KJ,
Malek JA, Gunaratne PH, Richards S, Worley KC, Hale S, Garcia
AM, Gay LJ, Hulyk SW, Villalon DK, Muzny DM, Sodergren EJ, Lu X,
Gibbs RA, Fahey J, Helton E, Ketteman M, Madan A, Rodrigues S,
Sanchez A, Whiting M, Madan A, Young AC, Shevchenko Y, Bouffard
GG, Blakesley RW, Touchman JW, Green ED, Dickson MC,
Rodriguez AC, Grimwood J, Schmutz J, Myers RM, Butterfield YS,
Krzywinski MI, Skalska U, Smailus DE, Schnerch A, Schein JE,
Jones SJ, Marra MA; Mammalian Gene Collection Program Team.
Proc Natl Acad Sci U S A. 2002 Dec 24;99(26):16899-903. Epub
2002 Dec 11.
PMID: 12477932 [PubMed - indexed for MEDLINE]Free PMC
ArticleFree text
Related citations

The genome of M. acetivorans reveals extensive metabolic and
physiological diversity.
Galagan JE, Nusbaum C, Roy A, Endrizzi MG, Macdonald P,
FitzHugh W, Calvo S, Engels R, Smirnov S, Atnoor D, Brown A, Allen
N, Naylor J, Stange-Thomann N, DeArellano K, Johnson R, Linton L,
McEwan P, McKernan K, Talamas J, Tirrell A, Ye W, Zimmer A,
Barber RD, Cann I, Graham DE, Grahame DA, Guss AM, Hedderich
R, Ingram-Smith C, Kuettner HC, Krzycki JA, Leigh JA, Li W, Liu J,
Mukhopadhyay B, Reeve JN, Smith K, Springer TA, Umayam LA,
White O, White RH, Conway de Macario E, Ferry JG, Jarrell KF, Jing
H, Macario AJ, Paulsen I, Pritchett M, Sowers KR, Swanson RV,
Zinder SH, Lander E, Metcalf WW, Birren B.
Genome Res. 2002 Apr;12(4):532-42.

Annotation of novel proteins utilizing a functional genome shotgun
coupled with high-throughput protein interaction mapping.
Malek JA, Wierzbowski JM, Dasch GA, Eremeva ME, McEwan PJ,
McKernan KJ.
Cold Spring Harb Symp Quant Biol. 2003;68:331-4. No abstract
available.
PMID: 15338634 [PubMed - indexed for MEDLINE]

Initial sequencing and analysis of the human genome.
Lander ES, Linton LM, Birren B, Nusbaum C, Zody MC, Baldwin J,
Devon K, Dewar K, Doyle M, FitzHugh W, Funke R, Gage D, HarrisK,
Heaford A, Howland J, Kann L, Lehoczky J, LeVine R, McEwan
P,McKernan
K, Meldrim J, Mesirov JP, Miranda C, Morris W, Naylor J,Raymond C,
Rosetti M, Santos R, Sheridan A, Sougnez C, Stange-Thomann N,
Stojanovic N, Subramanian A, Wyman D, Rogers J,Sulston J, Ainscough R,
Beck S, Bentley D, Burton J, Clee C, CarterN, Coulson A, Deadman R,
Deloukas P, Dunham A, Dunham I,Durbin R, French L, Grafham D, Gregory
S, Hubbard T, Humphray S,Hunt A, Jones M, Lloyd C, McMurray A,
Matthews L, Mercer S, MilneS, Mullikin JC, Mungall A, Plumb R, Ross M,
Shownkeen R, Sims S,Waterston RH, Wilson RK, Hillier LW, McPherson JD,
Marra MA,Mardis ER, Fulton LA, Chinwalla AT, Pepin KH, Gish WR, Chissoe
SL, Wendl MC, Delehaunty KD, Miner TL, Delehaunty A, Kramer JB,Cook
LL, Fulton RS, Johnson DL, Minx PJ, Clifton SW, Hawkins T,Branscomb E,
Predki P, Richardson P, Wenning S, Slezak T, DoggettN, Cheng JF, Olsen
A, Lucas S, Elkin C, Uberbacher E, Frazier M,Gibbs RA, Muzny DM, Scherer
SE, Bouck JB, Sodergren EJ, WorleyKC, Rives CM, Gorrell JH, Metzker ML,
Naylor SL, Kucherlapati RS,Nelson DL, Weinstock GM, Sakaki Y, Fujiyama
A, Hattori M, Yada T,Toyoda A, Itoh T, Kawagoe C, Watanabe H, Totoki Y,
Taylor T,Weissenbach J, Heilig R, Saurin W, Artiguenave F, Brottier P, Bruls
T, Pelletier E, Robert C, Wincker P, Smith DR, Doucette-Stamm L,
Rubenfield M, Weinstock K, Lee HM, Dubois J, Rosenthal A, PlatzerM,
Nyakatura G, Taudien S, Rump A, Yang H, Yu J, Wang J, HuangG, Gu J,
Hood L, Rowen L, Madan A, Qin S, Davis RW, FederspielNA, Abola AP,
Proctor MJ, Myers RM, Schmutz J, Dickson M,Grimwood J, Cox DR, Olson
MV, Kaul R, Raymond C, Shimizu N,Kawasaki K, Minoshima S, Evans GA,
Athanasiou M, Schultz R, RoeBA, Chen F, Pan H, Ramser J, Lehrach H,
Reinhardt R, McCombieWR, de la Bastide M, Dedhia N, Blöcker H,
Hornischer K, NordsiekG, Agarwala R, Aravind L, Bailey JA, Bateman A,
Batzoglou S, BirneyE, Bork P, Brown DG, Burge CB, Cerutti L, Chen HC,
Church D,Clamp M, Copley RR, Doerks T, Eddy SR, Eichler EE, Furey TS,
Galagan J, Gilbert JG, Harmon C, Hayashizaki Y, Haussler D,Hermjakob H,
Hokamp K, Jang W, Johnson LS, Jones TA, Kasif S,Kaspryzk A, Kennedy S,
Kent WJ, Kitts P, Koonin EV, Korf I, Kulp D,
Lancet D, Lowe TM, McLysaght A, Mikkelsen T, Moran JV, Mulder N,Pollara VJ,
Ponting CP, Schuler G, Schultz J, Slater G, Smit AF,Stupka E, Szustakowski J,
Thierry-Mieg D, Thierry-Mieg J, Wagner L,Wallis J, Wheeler R, Williams A, Wolf
YI, Wolfe KH, Yang SP, YehRF, Collins F, Guyer MS, Peterson J, Felsenfeld A,
Wetterstrand KA,Patrinos A, Morgan MJ, de Jong P, Catanese JJ, Osoegawa K,
Shizuya H, Choi S, Chen YJ; International Human GenomeSequencing
Consortium.
Nature. 2001 Feb 15;409(6822):860-921. Erratum in: Nature 2001Aug 2;412
(6846):565. Nature 2001 Jun 7;411(6838):720.Szustakowki, J [corrected to
Szustakowski,
J].
PMID: 11237011 [PubMed - indexed for MEDLINE]

A magnetic attraction to high-throughput genomics.
Hawkins TL, McKernan KJ, Jacotot LB, MacKenzie JB, Richardson
PM, Lander ES.
Science. 1997 Jun 20;276(5320):1887-9. No abstract available.
PMID: 9206843 [PubMed - indexed for MEDLINE]

Issued Patents
9822395   Methods for producing a paired tag from a nucleic acid sequence and
met
9670545   Methods and kits for treating and classifying individuals at risk of or
sufferi
9512472   Method of amplifying nucleic acid sequences
9493830   Reagents, methods, and libraries for bead-based sequencing
9422594   Method of amplifying nucleic acid sequences
9309560   Methods for producing a paired tag from a nucleic acid sequence and
met
9217177   Methods for bead-based sequencing
8486382   Method for treating cervical cancer
8431691   Reagents, methods, and libraries for bead-based sequencing
8329404   Reagents, methods, and libraries for bead-based sequencing
8058030   Methods of producing and sequencing modified polynucleotides
7993842   Directed enrichment of genomic DNA for high-throughput sequencing
7851158   Enrichment through heteroduplexed molecules
7645866   Methods of producing and sequencing modified polynucleotides
7527929   Methods of isolating nucleic acids using multifunctional group-coated
solid
6534262   Solid phase technique for selectively isolating nucleic acids

Patent Applications
20180163253   METHODS FOR PRODUCING A PAIRED TAG FROM A NUCLEIC ACID
SEQUEN
20170081717   Reagents, Methods, and Libraries for Bead-Based Sequencing
20170073732   METHOD OF AMPLIFYING NUCLEIC ACID SEQUENCES
20160265034   METHODS FOR PRODUCING A PAIRED TAG FROM A NUCLEIC ACID
SEQUEN
20160230223   Method Of Amplifying Nucleic Acid Sequences
2016018626    METHODS AND KITS FOR TREATING AND CLASSIFYING INDIVIDUALS AT
4             RIS
              FUNCTION
20160177404   Cannabis genomes and uses thereof
20140342353   Reagents, Methods, and Libraries for Bead-Based Sequencing
20140335569   Method Of Amplifying Nucleic Acid Sequences
20140248610   Reagents, Methods, and Libraries for Bead-Based Sequencing
20140243232   NUCLEIC ACID COMPLEXITY REDUCTION
20140057251   Cannabis Genomes and Uses Thereof
20120191363   Reagents, Methods, and Libraries for Bead-Based Sequencing
20110257385   METHODS FOR FLIP-STRAND IMMOBILIZING AND SEQUENCING NUCLEIC AC
20110257019   Directed Enrichment of Genomic DNA for High-Throughput Sequencing
20110081687   Enrichment Through Heteroduplexed Molecules
20110077169   Reagents, Methods, and Libraries for Bead-Based Sequencing
20100298551   Methods Of Producing And Sequencing Modified Polynucleotides
20100297628   Methods Of Producing And Sequencing Modified Polynucleotides
20100297626   Reagents, Methods, and Libraries for Bead-Based Sequencing
20100285461   Methods Of Producing And Sequencing Modified Polynucleotides
20100121044   SOLID PHASE TECHNIQUE FOR SELECTIVELY ISOLATING NUCLEIC ACIDS
                                                                                  CLEIC ACID SEQUEN
20100120034   METHYLATION ANALYSIS OF MATE PAIRS
20100028888   METHODS FOR PRODUCING A PAIRED TAG FROM A NU
20090280540   DIRECTED ENRICHMENT OF GENOMIC DNA FOR HIGH-THROUGHPUT SEQU
20090191566   Kits for Isolating Nucleic Acids Using Multifunctional Group-Coated Solid Phase Ca
20090181860   Reagents, methods, and libraries for bead-based sequencing
20090181385   Reagents, methods, and libraries for bead-based sequencing
20090062129   REAGENTS, METHODS, AND LIBRARIES FOR GEL-FREE BEAD-BASED SEQU
20090036325   Directed assembly of amplicons to enhance read pairing signature with massively p
20080274466   Enrichment Through Heteroduplexed Molecules
20080003571   Reagents, methods, and libraries for bead-based sequencing
20070231823   Directed enrichment of genomic DNA for high-throughput sequencing
20070054285   Method for isolating nucleic acids
20070026438   Methods of producing and sequencing modified polynucleotides
20060177836   Methods of isolating nucleic acids using multifunctional group-coated solid phase c
20060078923   Method for isolating nucleic acids
20060024701   Methods and reagents for the isolation of nucleic acids
20060024681   Methods for producing a paired tag from a nucleic acid sequence and methods of u
20060003357   Solid phase technique for selectively isolating nucleic acids
20050072674   Method and device for introducing a sample into an electrophoretic apparatus
20040214175   Solid phase technique for selectively isolating nucleic acids
20040197780 Method for isolating nucleic acids
20030235839 Solid phase technique for selectively isolating nucleic acids


Honors and Awards:
1)Nominee- Aventis Innovative Investigator Award
2)Invitation to the Whitehouse, Human Genome Project Completion
Celebration
3)Invitation to the House of Lords, Genomic Medicine
4)G35- Genome Technology, Most influential in Genomics under age
35
5)TR35 Nominee- MIT Technology Review
6)Beckman Coulter Game Ball- Most influential deal in Beckman
Coulter in 2006
7)Most innovative patent of the year- Life Technologies 2008
8)Over a half dozen awards misdirected at me but really the
ownership of the SOLiD team in Beverly, MA for the most innovative
product in Nucleic Acid Sciences.
